McPHEBSON, District Judge.
This is an action to recover damages for personal injuries to the libelant, alleged to have been caused by the respondent’s negligence. The facts are as follows: In the *782afternoon of June 15, 1896, the steamship Thomas Turnbull was approaching1 an elevator on the Delaware river, in this city, where she was to take on board a cargo of grain. As she neared the dock, a rope ladder was-let down over her side in order to permit a seaman to land upon the pier and make fast the mooring lines. In the hurry of the moment, the ladder was dropped over the exhaust pipe connected with one of the donkey engines. While the ship was being moored, or shortly afterwards, — the testimony concerning the time of the accident is conflicting, and I do not think it necessary to determine the-point exactly, — the libelant came upon the pier, and mounted the ladder, in order to board the vessel and offer himself for employment in the work of loading. He is a stevedore by occupation, and during .the morning had been employed in loading grain upon another steamship on the opposite side of the dock. That work had been finished, and he had been paid. His employer there had been a boss stevedore named Thomas Grace, and, as Grace was also under contract to load the Turnbull, the libelant hoped, and had some reason to expect, that he would be employed upon the Turnbull also. , Tire injury was done under the following circumstances: It is the custom in the district where the vessel was to receive her cargo for stevedores in ' search of work to go, not only to the wharves, but also on board the vessels, where they hope to find employment. Sometimes they are hired on the wharf, and sometimes on the vessel. Whether or not the respondent knew of this custom does not clearly appear, but I do pot regard her knowledge as important in the present action. For the case in hand, it may be assumed that the libelant was doing nothing improper when he attempted to board the vessel, whether she was still being docked or had been completely made fast. Probably she had been made fast, for the boss stevedore was already on board with two men, and was beginning to rig the chutes through which the grain was to be run into the hatches. But the libelant did not examine the surroundings of the ladder, and therefore did not observe that it had been let down over the exhaust pipe, although this pipe projects from the side of the vessel an inch or two, and, while probably not obtrusive, is easy to be seen. As he went up the ladder, and reached a point opposite the pipe, the donkey engine was started to perform some work, and steam and hot water were projected through the pipe, striking his breast and thigh, and doing the injury complained of. The negligence charged is not placing the ladder in a safe and proper place, and working the engine while the libelant was going on board.
I see no negligence at the time the ladder was put down. There was no reason, then, to anticipate that any one was about to come on board, and .the ladder was merely intended for the temporary use of the séamád who was making fast the mooring lines to the wharf. Under such circumstances, the vessel owed the libelant no duty tb exercise special care about the particular point on the ship’s-side where the ladder should be thrown over. If it was afterwards left in the same place for the use of any'one who might desire to come on board, the question of due care in thus'maintaining it might-arise. But whether it was so left; or whether the injury occurred while the tempo*783rary use was manifestly the only use in contemplation, I do not fmd it necessary to decide. In either event, I think the libelant used the ladder at his own risk. He could easily have seen, if he had chosen to look, that the ladder was over a pipe projecting from the side of the vessel, and his testimony shows that he knew what kind of a pipe it was. He must be charged with the knowledge that he could thus easily have gained; and certainly, if he had seen the pipe and had still persisted in going on, it could not he successfully contended that he had not taken the risk of injury. There is no testimony to show that (he engine was used with the knowledge that the libelant was on the ladder. The charge is negligence, and not the willful infliction of injury.
The libel must be dismissed, but without costs.